UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54586 BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 27-0801073 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1750 Elm Street, Suite 103, Manchester, NH (Address of principal executive offices) (Zip Code) 603-935-9799 (Registrant’s telephone number, including area code) 33 South Commercial Street Manchester, NH 03101 (Former address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer oSmaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 18, 2015 Common Stock, $0.001 par value per share 38,597,008 shares 1 BOSTON THERAPEUTICS, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “BTI” or "Company" refer to the consolidated operations of Boston Therapeutics, Inc., a Delaware corporation, formerly called Avanyx Therapeutics, Inc., and its wholly owned subsidiaries. 2 PART I - FINANCIAL INFORMATION Item 1.Unaudited Condensed Financial Statements Boston Therapeutics, Inc. Balance Sheets (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents $ $ Accounts receivable - Prepaid expenses and other current assets Inventory Total current assets Property and equipment, net Intangible assets Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Convertible notes payable, net of discount - Warrant liability - Derivative liabilities - Total current liabilities Notes payable - related parties Convertible notes payable, net of discount - Derivative liabilities - Total liabilities COMMITMENTS AND CONTINGENCIES (Note 8) Stockholders’ (deficit) equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized, 38,597,008 and 38,512,516 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit (11,998,841 ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ See accompanying notes to unaudited condensed financial statements 3 Boston Therapeutics, Inc. Statements of Operations (Unaudited) For TheThree MonthsEnded March 31, March 31, Revenue $ $ Cost of goods sold Gross margin (deficit) ) Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) ) Interest expense ) ) Other expense ) ) Reduction of interest payable (Note 6) - Change in fair value of warrant liability - Change in fair value of derivative liabilities ) - Foreign currency gain (loss) ) Net loss $ ) $ ) Net loss per share- basic and diluted $ ) $ ) Weighted average shares outstanding basic and diluted See accompanying notes to unaudited condensed financial statements 4 Boston Therapeutics, Inc. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Amortization of discount on debt - Change in fair value of warrant liability ) - Change in fair value of derivative liabilities - Issuance of common stock for consulting services Changes in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and other current assets ) Accounts payable ) Deferred revenue - Accrued expenses ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities: Proceeds from issuance ofconvertible notes payable (net of issuance discounts and fees) - Proceeds from issuance of common stock upon option exercises - Proceeds from issuance of common stock and common stock warrants (net of issuance costs) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ - $ - Income taxes $ $ Non-cash financing activities: Issuance of common stock for stock subscription received in 2013 $ - $ Warrant liability associated with Typenex ConvertibleNote $ $
